Title: William Ray to Thomas Jefferson, 7 March 1809
From: Ray, William
To: Jefferson, Thomas


          
Sir,  Amsterdam, Montgomery County, New York State, March 7th 1809;
            On the 28th of Decr last, I received your letter of the 14th in which you are pleased to observe—“that you should have read the book
   *Horrors of Slavery
 I sent you with more satisfaction, had you found the author’s position in it more equal to his talents.” All men are fond of receiving satisfaction, and I trust, Sir, you will encrease yours by contributing to make some alteration in my position; which is a very disagreeable one indeed. A great part of my late publication lies in the hands of a knavish printer, and if I can not raise money to redeem it, will be sacrificed. I have an indigent family, and this has been our chief hopes for support.
           I am unable to labor, and my health is too much impaired to attend to any business at present. Poverty and starvation stare me in the face—My friends who would assist me are unable to do it. To whom shall I go?—With about One hundred Dollars I could redeem my publication (4,000 books) and place myself and family above present want. I have tried in vain to raise this sum—money is scarce in this quarter, and I fear I shall lose all my dependence. I hope therefore you will deem it no imposition when I ask you to grant me the loan of the above sum. I doubt not but I might refund it in the course of at most 4 or 5 years. I have applied to you as my last resort, and I ask the favor of you with conscious honesty and full hopes of success.
          Wishing you all the happiness in your retirement which Heaven can bestow, I am, Sir, with unabated Esteem, your most obt Huml Servt
          
            Wm
              Ray
        